Citation Nr: 0823277	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted a 30 percent evaluation 
for service-connected PTSD.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 

The veteran was afforded a travel board hearing in July 2007 
before the undersigned Veterans Law Judge, a transcript of 
which is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected PTSD has been manifested 
by mood disturbances such as depression and anxiety; 
outbursts of anger; sleep disturbances; mild memory 
impairment; difficulty with social and industrial 
interactions; isolation; and remote history of suicidal 
ideation, productive of considerable social and industrial 
impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 50 percent rating for PTSD have been met.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), it was 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) 
(holding that proper section 5103(a) notice includes notice 
as to the degree of disability aspect of the claim).  With 
the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet.App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, a letter to the veteran in December 2006 
provided such notice.  That letter advised the veteran that 
he could submit evidence showing his service-connected 
disabilities had increased in severity, and that such 
evidence might be a statement from his doctor or lay 
statements as to personal observations.  He was also asked to 
provide VA with information as to where he had received 
medical treatment and to submit any pertinent evidence in his 
possession to VA.  He was again advised of VA 
responsibilities in developing his claim, and he was also 
advised how VA determines the appropriate disability rating 
to assign to a service-connected disability and how VA 
determines the effective date.  As part of that notice, he 
was informed that disability ratings are assigned based on 
the nature and symptoms of the condition; the severity and 
duration of the symptoms; and the impact of the condition and 
symptoms on employment.  He was advised to submit evidence 
that might affect the assigned disability evaluation, such 
as, information about treatment, statements from employers, 
or lay statements.

Clearly the Dingess notice was not provided until after the 
veteran's initial service connection claim was adjudicated.  
Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary then has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  In 
order to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claim had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet.App. at 
491. 

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative have argued that the failure 
to provide Dingess notice prior to adjudication of the claim 
somehow affected the fairness of the following proceedings.  
Moreover, a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see also 
Medrano v. Nicholson, 21 Vet.App. 165, 169 (2007) (Secretary 
"may cure timing defects by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim").  In this case, there was readjudication of the 
claim following the 2006 Dingess letter in a supplemental 
statement of the case.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed more fully above, were 
complied with in this case. 

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  

In addition, the duty to assist the veteran has also been 
satisfied.  The veteran's service medical records, VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim. The veteran was also afforded VA examinations in April 
2005 and October 2006.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran's PTSD is currently assigned a 30 
percent disability evaluation, effective from April 21, 2003, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this formula, the current 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM- 
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effects that determines the level of impairment.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an evaluation in excess of 30 percent 
for PTSD.  Although the veteran does not meet all of the 
criteria set forth under Diagnostic Code 9411 for a 50 
percent rating, as discussed above, it is not necessary that 
all of the particular symptoms described in the rating 
criteria for a particular degree of disability be present.  

In this case, the veteran has been assigned GAF scores 
ranging from 50 - 65.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 - 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria under the 30 
percent rating (depressed mood, suspiciousness, sleep 
impairment, and mild memory loss), the 50 percent rating 
(flattened affect, impairment of memory, difficulty in 
establishing and maintaining effective work and social 
relationships) and the 70 percent rating (remote history of 
suicidal ideation, impaired impulse control such as 
unprovoked irritability with periods of violence, obsessional 
rituals, and inability to establish and maintain effective 
relationships).

The Board finds that the clinical evidence more closely 
assesses the veteran's occupational and social impairment 
around the 50 percent rating.  The veteran's PTSD symptoms 
include mood disturbances such as depression, irritability 
and outbursts of anger.  The veteran has difficulty 
maintaining social relationships.   For example, the veteran 
has been married four times.  Although he is currently re-
married to his first wife, a private medical record dated in 
November 2003 indicates that he was physically and verbally 
abusive toward her and their three children during their 
first marriage, and that they have sought marriage counseling 
during their second marriage.  A September 2004 private 
medical record also indicates that most of the veteran's 
outbursts of anger occur within the context of his marriage.  
Furthermore, at the veteran's July 2007 hearing, the veteran 
indicated that he had only one close friend and that he 
disliked crowds or being around people. 

Industrially, the record reflects that the veteran has been 
employed for the same company for the past ten years.  
However, the veteran does have trouble maintaining effective 
work relationships.  For example, in statements dated in 
February 2006 and January 2007, the veteran's boss stated 
that due to problems with co-workers, the veteran was 
switched to the night shift so that he would not have to 
interact with other people.  In a January 2007 letter, the 
veteran's boss indicated that despite this change, the 
veteran continued to have outbursts at work and as a result, 
was in danger of being fired.  A November 2003 private 
medical record also indicated that the veteran had then been 
at his job for 7 years, and that was the longest he had been 
employed since returning from service.

Since the veteran has some of the criteria for a 50 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as emotional withdrawal, isolation, 
irritability and sleep disturbances, see Mauerhan, supra, the 
Board concludes that the veteran's overall level of 
disability more nearly approximates that consistent with a 50 
percent rating.  Although the veteran's GAF score at the 
October 2006 VA examination is indicative of mild impairment, 
a GAF score is, of course, just one part of the medical 
evidence to be considered and it is not dispositive.  Thus, 
in evaluating all of the evidence of record, the Board finds 
that the veteran's symptoms more nearly approximates moderate 
to severe social and occupational impairment, or a 50 percent 
disability evaluation.  

However, neither the symptoms nor the GAF scores assigned, 
varying from 50 to 65, are consistent with a higher 
disability rating.  For example, at the October 2006 VA 
examination, the veteran reported no delusions, 
hallucinations, suicidal or homicidal ideation.  The examiner 
reported that the veteran's appearance, hygiene and behavior 
were appropriate.  The veteran's speech and communication 
were normal.  In addition, although the veteran has 
difficulty with social and occupational relationships, he is 
currently married and employed.  Thus, the veteran is not 
unable to establish and maintain effective relationships.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he meets the requirements for a 
50 percent schedular rating, but no higher.  In this regard, 
although there is evidence of remote history of suicidal 
ideation, some obsessional rituals and impaired impulse 
control, including a history of domestic violence, there is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating; and the veteran exhibits none of 
the criteria listed for a 100 percent rating.  See 38 C.F.R. 
§ 4.7.


Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 50 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.  

Thus, while the criteria for a 50 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a higher disability or total schedular 
evaluation for PTSD are not met for any portion of the appeal 
period.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 50 percent for PTSD.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A.  
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 50 percent 
for any portion of the appeal period.


ORDER

An increased evaluation for service-connected PTSD from 30 
percent to 50 percent, but not higher is granted, subject to 
law and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


